Case 4:19-cr-10017-KMM Document 17 Entered on FLSD Docket 01/15/2020 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-10017-CR-MOORE

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  DONALD HOWARD CONKRIGHT,

        Defendant.
  _________________________________/

         DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL

        Defendant Donald Howard Conkright, through counsel and pursuant to 18

  U.S.C. §§ 3161(c)(2) and 3161(h)(8), respectfully moves unopposed for a continuance

  of trial in the above-styled cause, and as grounds therefor says:

        1.     Defendant was charged in a one-count Indictment with conspiracy to

  commit money laundering, in violation of 18 U.S.C. § 371. The Indictment was

  superseded on January 14, 2020. Defendant is now charged with conspiracy to

  commit money laundering (Count I) and 3 substantive counts of money laundering

  (Counts II – IV), in violation of 18 U.S.C. §§ 1956(h), 1956(a)(1)(B)(i) and 1957.

  Additionally, the Government has increased the timeframe of the alleged conspiracy

  from a period of 6 days in the original Indictment, to a period of one month in the

  Superseding Indictment. This case is scheduled for trial on January 27, 2020 in Key

  West, Florida.
Case 4:19-cr-10017-KMM Document 17 Entered on FLSD Docket 01/15/2020 Page 2 of 4




        2.      This is a paper intensive case in which the Government has already

  turned over hundreds of pages of materials which consist, in part, of financial records

  and social media messages as well as hours of recordings of conversations and

  voicemail messages which are all part of the conduct which is alleged in this case.

  The Government has advised that there will now be substantial additional discovery

  in support of the additional charges which consist, in part, of two additional Google

  email accounts, 3 additional CDs and a thumb drive with content which is unknown

  to Defendant at this time. All of these materials must be reviewed with Defendant

  before this matter proceeds to trial.     Further, the widening of the breadth of the

  conspiracy now requires a re-review of all of the recorded media and records which

  encompass the added dates.

        3.      An additional difficulty for proper preparation is that all of the financial

  disclosures which the Government has made, and will make, are governed by a

  protective order which precludes their being copied and provided to Defendant for

  review at his leisure.    This means that either counsel or his investigator must

  personally review the materials with Defendant to properly prepare for trial. These

  meetings are further complicated due to Defendant residing in Monroe County in the

  lower Keys.

        4.      The   Superseding     Indictment    adds    substantive   charges    which

  significantly increase the penalties to which Defendant is exposed.               Further

  Defendant is yet to be arraigned on the Superseding Indictment – Defendant

  anticipates that this will occur in the very near future.
                                              2
Case 4:19-cr-10017-KMM Document 17 Entered on FLSD Docket 01/15/2020 Page 3 of 4




           5.    Finally, 18 U.S.C. § 3161(c)(2) provides: Unless the defendant consents

  in writing to the contrary, the trial shall not commence less than thirty days from the

  date on which the defendant first appears through counsel or expressly waives

  counsel and elects to proceed pro se. The Speedy Trial Act does not require that this

  Court continue this trial for 30 days based upon the return of a Superseding

  Indictment; however:

           The Act itself places broad discretion in the District Court to grant a

           continuance when necessary to allow further preparation. Section

           3161(h)(8) authorizes the trial judge to grant a continuance if “the ends

           of justice served by taking such action outweigh the best interest of the

           public and the defendant in a speedy trial.” The authority of the District

           Court to grant an “ends of justice” continuance should take care of any

           case in which the Government seeks a superseding indictment which

           operates to prejudice a defendant.

  United States v. Rojas-Contreras, 474 U.S. 231, 236 (1985).

           6.    Defendant believes that his defense would be prejudiced if he is not

  afforded additional time to review the additional discovery and properly prepare for

  the new charges and expanded dates of alleged criminal conduct. Accordingly

  Defendant respectfully requests that this matter be continued at least until March,

  2020 to a future Key West calendar for the reasons cited herein. 1


  1
      Counsel
          respectfully requests that this matter not be reset during the weeks of April
  13 and April 20, 2020 whereas counsel will be on annual leave during that time.
Case 4:19-cr-10017-KMM Document 17 Entered on FLSD Docket 01/15/2020 Page 4 of 4




        7.     Lindsey Lazopoulos Friedman, the Assistant United States Attorney

  who is handling this matter for the government, has authorized counsel to represent

  that she has no objection to the relief sought herein.


                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                   By: s/ Stewart G. Abrams
                                         Stewart G. Abrams
                                         Assistant Federal Public Defender
                                         Florida Bar No.: 371076
                                         150 W. Flagler Street, Suite 1500
                                         Miami, Florida 33130-1556
                                         Tel: (305) 530-7000
                                         E-mail: stewart_abrams@fd.org



                             CERTIFICATE OF SERVICE

        I HEREBY certify that on January 15, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties in the

  manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not

  authorized to receive electronically Notices of Electronic Filing.

                                   By:     s/ Stewart G. Abrams
                                              Stewart G. Abrams




                                             4
